Citation Nr: 0031428	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991), for residuals of July 1990 back surgery, 
including back, left leg, and foot disability with loss of 
mobility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to April 
1949 and from July 1952 to July 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1995 and May 1997 rating 
decisions of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the December 1995 
decision, the RO denied entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of July 1990 
back surgery, including left leg and foot disability.  In the 
May 1997 decision, the RO entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of July 1990 
back surgery, including loss of mobility of the back.

In October 1996, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In June 1998, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge; a transcript of 
which has been associated with the claims file.

In October 1998, the Board remanded the case to the RO for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDING OF FACT

Increased symptomatology related to the back, left leg, and 
left foot, to include loss of mobility, are attributable to 
the natural progress of the disease or injury.



CONCLUSION OF LAW

Increased symptomatology related to the back, left leg, and 
left foot, to include loss of mobility, do not constitute 
additional disabilities incurred as a result of the July 1990 
back surgery.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran claims that he developed additional back 
problems, left leg problems, and left foot drop following 
surgery he underwent at a VA facility on July 10, 1990.

An August 1989 private medical record shows the veteran 
complained of left sciatic pain and burning, left leg pain 
from the left knee to the foot, and deep aching of the left 
leg.  He noted that he had had a prior history of a low back 
injury in 1971 with surgeries in 1972 and 1973 with the 
ability to continue working.  He stated that now, he could 
only last about two hours because of his symptoms.  The 
veteran reported that the referring physician had told him 
his present symptomatology related to the old 1971 injury.

After examination of the veteran, the examiner entered 
impressions of severe nerve root compression L3 or L4, 
secondary to lumbar stenosis at L2-L3 and status post lumbar 
laminectomy at L4 secondary to industrial injury of 1971.

The veteran underwent a lumbar laminectomy in August 1989.  
He was discharged without any neurologic deficit.

A May 1990 VA outpatient treatment report shows the veteran 
reported he had a pinched nerve in his back, which affected 
his sciatic nerve and that he had pain in his left leg all 
the way down.  The examiner noted that the veteran reported 
that the pain had been there "for years" and that he was 
unable to work.  He stated the veteran had extensive 
degenerative changes.  The assessment was chronic lumbosacral 
strain.

A June 1990 VA hospitalization summary report shows the 
veteran underwent a myelogram.  He reported he had had a 
laminectomy 18 years prior and that in August 1989, he had 
undergone an L3-L5 laminectomy.  He stated since his last 
surgery he had had left hip pain, which would radiate to both 
his left leg and the dorsum of his left foot.  The veteran 
noted in the last four to five months, he had had increased 
difficulty walking up stairs and had noticed foot drop on the 
left.  He denied any bowel or bladder dysfunction.  The 
veteran stated he had numbness of his left foot on the dorsum 
and sole and that he felt like he was walking on a ball.  He 
noted he had fallen off of a roof in February 1989 and 
fractured his right foot.

Physical examination of his lower extremities revealed 
decreased bulk bilaterally.  He had no pronator drift, and 
his fine motor movements were within normal limits.  The left 
lower extremity iliopsoas muscle was 4+/5 in strength and 
hamstrings and quads were 4/5.  The left ankle's dorsiflexion 
was 4-/5, plantar flexor was 4+/5, and extensor hallucis 
longus was 3/5.  Sensory examination revealed decreased light 
touch, pinprick, and temperature on the dorsum of the left 
foot to the mid calf on the left side.  The examiner noted 
the veteran walked with a left foot drop and that he was 
unable to stand on his left foot.  His toe walk, heel walk, 
and tandem walk were poor.  

The examiner stated that a lumbar myelogram showed severe 
degenerative changes in the lumbar spine and sacroiliac 
joint.  The CT myelogram showed extensive postoperative and 
degenerative changes at L3-L5 on the left.  There was no 
evidence of dural sac compression, but there was involvement 
of the nerve roots.  The examiner stated that a neurological 
consultation was obtained and it was recommended that the 
veteran have an L4-L5 and L5-S1 laminectomy.

On July 10, the veteran underwent left L4-L5 and L5-S1 
laminectomies, L4-L5 diskectomy, L4-L5 and L5-S1 partial 
facetectomies, and L5-S1 foraminotomies.  The examiner noted 
that prior to the surgery, the veteran's symptoms were 
consistent with L5 and S1 radiculopathy with a 4+/5 anterior 
tibials and 3+/5 extensor hallucis longus, and a 4+/5 plantar 
flexion on the left.  There was positive atrophy of the left 
dorsi plantar flexors and that deep tendon reflexes were 
decreased to the left patellar and Achilles.  There was 
decreased sensation to pinprick on the left in both the L5 
and S1 distribution.

An October 1990 application for Social Security 
Administration disability benefits, which is signed by the 
veteran, stated his back began bothering him in February 
1989.  He indicated he started light work on April 3, 1989, 
due to diminished ability, and thus he worked shorter hours.  
He stated his back pain became so disabling that he underwent 
surgery in August 1989 and did not work until January 1990, 
at which time, he worked for only one month.  The veteran 
stated he did light work until his back surgery in July 1990.

A November 1990 VA outpatient treatment report shows that the 
veteran reported worsening of numbness in his left leg.  He 
reported it as a new onset of left leg weakness and decreased 
sensitivity.  The examiner stated an electromyography showed 
irritation at the L4-S1 roots.  The assessment was probable 
sacroiliitis.

A February 1991 VA outpatient treatment report shows that 
strength in the left lower extremity was 5/5 in the quads, 
4+/5 in the hamstrings, 4/5 in internal and external 
rotation, 3+/5 in plantar flexion, 2+/5 in toe flexors, 1/5 
in toe extensors, and 1/5 in dorsiflexion.  The examiner 
noted the veteran had left foot drop.

A June 1995 VA neurological examination report shows the 
veteran reported he had slipped on some ice and injured his 
lower back and developed pain in his lower back region and 
down the left leg associated with numbness over the lateral 
aspect of the left foot.  He had no weakness in his leg.  He 
stated he underwent back surgery in April 1972, which was the 
first of four surgeries.  The veteran noted he had received 
relief from his back and leg pain, but continued to have 
numbness over the lateral aspect of his left foot.  He stated 
he subsequently developed back pain and left leg pain six 
months later and underwent surgery in January 1973.  The 
veteran reported that following the surgery, the pain in his 
back and left leg had been relieved, but that he still had 
numbness over the lateral aspect of his left foot.

The veteran stated he did fine until he fell off a roof in 
February 1989 and developed recurrent low back pain, which 
extended down to the left leg.  He denied both weakness at 
that time and a change in his previous paresthesias and 
numbness over the lateral aspect of his left foot.  The 
veteran reported he underwent surgery again in August 1989, 
which had given him relief of back and left leg pain for a 
period of seven months.  He noted that the August 1989 
surgery did not relieve his persistent numbness over the 
lateral aspect of the left foot.

The veteran stated that he underwent surgery in July 1990 and 
that following such, he developed weakness in his left lower 
extremity.  He noted that since that surgery, he had had 
occasional fecal leakage and difficulty obtaining and 
maintaining an erection.

The examiner stated the veteran had marked atrophy of the 
left calf involving the anterolateral compartment, as well as 
the posterior compartment.  He stated the veteran had 
moderate weakness of the left tibialis anterior, left 
posterior tibialis and left extensor digitorum brevis and 
extensor halluces longus.  The examiner stated the veteran 
had both peroneal longus and brevis, which were bilaterally 
moderately to severely weak.  He noted he had moderately weak 
left toe flexors.  The examiner entered impressions of 
"[m]ulti-operated low back with neurologic residual as 
detailed worsening since his last surgery in the summer of 
1990 and probably for the most part secondary to progressive 
spinal arachnoiditis" and chronic pain syndrome related to 
the above.

In October 1996, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated when he first was 
seen at VA prior to the surgery he was having problems with 
his back.  The veteran noted he was still working at the time 
even though he was having pain go all the way down his left 
leg and that he was able to walk.  He stated he was a general 
contractor doing residential construction, which required 
lots of walking, to include walking up and down stairs and 
hills.  Thus, the veteran stated he was using his left foot 
constantly prior to the surgery.

The veteran testified that he now had to wear a brace on his 
left foot to prevent himself from tripping over it due to the 
foot drop.  He stated he had problems going up stairs with 
the brace because he had no "push" on that side.  He noted 
it was not that difficult to go down stairs.  The veteran 
stated that prior to surgery, he had sensation in his foot, 
but that subsequent to the surgery, he had lost sensation in 
his left foot.  He stated that once he underwent the July 
1990 surgery, he was unable to return to work and applied for 
Social Security Administration disability benefits.  The 
veteran noted he had to use a cane when walking long 
distances.

The veteran's spouse testified that their physical 
relationship had changed because the veteran had extreme pain 
in his leg.  The veteran stated he had difficulty sleeping 
because of the pain.  He noted throughout the hearing that he 
had always been able to work even with the pain prior to the 
July 1990 surgery and that since the surgery, he had not been 
able to work.  The veteran stated this was the basis of his 
believing that the surgery had worsened his back and left leg 
problems, including his left foot.  He noted that had he 
known his back could have gotten worse, he would not have 
undergone the surgery.

The veteran submitted documentation showing his income tax 
returns from 1975 to 1990 to show that he had been able to 
work up until 1990.

A February 1997 VA examination report shows that the veteran 
reported he had injured his back in 1972 in an industrial 
accident.  He stated he had had multiple laminectomies in 
1972, 1973, and 1979.  The veteran reported he had continued 
to work as a contractor until 1990, when he underwent left 
L4-5 and L5-S1 laminectomy, an L4-L5 discectomy, an L4-L5 and 
L5-S1 partial facetectomy, and L5-S1 foraminotomies at the 
Portland, Oregon, Medical Center.  The veteran stated that 
following that surgery, he developed a left foot drop and 
that he had to wear a foot-drop brace ever since.  He noted 
he had increasing pain and stiffness in his back since that 
procedure as well.  Currently, he stated he had pain on a 
daily basis in the low back and had some radicular symptoms 
occasionally into the left hip.  The veteran denied having 
numbness.

The veteran stated his activities included walking and that 
he could walk up to two miles with multiple rest stops using 
a cane.  He stated he could stand for between five to 15 
minutes before the pain would make him want to sit down.  The 
veteran reported that a 1992 CT scan revealed extensive 
deformity with postoperative changes and moderate spinal 
stenosis  at L2, L3, L4, and 5, and that at L3-L4 there was a 
probable herniated disc with scar tissue in the right lateral 
recess, and perhaps even affecting the right L4 root.  He 
stated that at L5-S1, there was an ill-defined mass in the 
left lateral recess possibly affecting the S1 root.

The examiner stated that physical examination revealed a man 
who walked with a fairly normal gait.  He stated the veteran 
was in no acute distress, but he noted he had a foot drop 
brace on the left.  Examination of the back revealed 
flattening of the usual lordotic curve, but no spasm.  The 
veteran could forward flex 80 degrees, which was limited by 
pain; hyperextend 10 degrees, which was limited by 
discomfort; laterally bend 30 degrees in both directions; and 
rotate 30 degrees in both directions.  The examiner noted the 
veteran was unable to stand on his left heel and toes.  
Straight leg raises were negative.  The examiner noted there 
was severe atrophy of the left lower extremity below the 
knee.  The quadriceps was 1/2 inch smaller on the left than 
the right.  The examiner stated the veteran had hypoactive 
knee jerks and absent ankle jerks bilaterally.  Sensation was 
intact.  Motor testing  revealed the quadriceps and anterior 
tibialis group to be 3/5 on the left and 4/5 on the right.

The examiner entered a diagnosis of degenerative disc disease 
and degenerative joint disease of the lumbar spine with 
spinal stenosis and probable herniated disc at  L3-L4.  He 
commented that any patient who had had as many back surgeries 
as the veteran would no doubt lose some motion.  He stated he 
had reviewed 1994 x-rays, which showed severe degenerative 
disease in his back.  The examiner added that "[i]t would be 
reasonable to assume that the veteran's last surgery 
specifically did increase his range of motion somewhat," 
which opinion he based on the fact that the veteran had 
"some facetectomies."  He stated if he was to assign a 
percentage to that, he would assign a percentage of 10 as a 
result of the last surgery.  The examiner stated the veteran 
also had significant problems with his left foot drop.

In June 1998, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  He testified he 
first injured his back in 1972, when he crushed a vertebra.  
The veteran stated he underwent a laminectomy at that time 
and subsequently, to include 1989.  He noted that the 
laminectomies had helped his problems with his back.  The 
veteran stated his back was doing well until about one month 
prior to the July 1990 surgery, at which time, he went to the 
VA.

The veteran stated that after the surgery was done at VA, he 
noticed he had full left foot drop.  He noted that someone 
had stated prior to his surgery that he had foot drop, which 
was incorrect.  The veteran stated he was provided with a 
foot brace following his surgery for his left foot drop.  He 
stated he had atrophy in his left leg because of the lack of 
use of it since the July 1990 surgery.

The veteran alleged that the June 1995 examination was not an 
adequate one.  He stated the examiner did not listen to him.  
The veteran's spouse assisted the veteran with the answers to 
the questions posed to him about dates and other facts.

In October 1998, the Board remanded the claim back to the RO 
to obtain additional records and a medical opinion. 

A February 1999 orthopedic examination report shows the 
veteran reported an injury to his back in the early 1970's, 
which led to two surgeries during the 1970's.  He stated he 
had improved and returned to work.  He noted that in 1989 he 
developed increased symptoms, at which time he underwent 
surgery.  The veteran stated that following that surgery, he 
was somewhat better, but that soon after his symptoms were 
bothersome enough that he had another surgery, which was the 
July 1990 surgery.  He noted his left lower extremity 
symptoms had worsened about two months prior to the July 1990 
surgery.  

The veteran stated that following the 1990 surgery, his 
symptoms, including weakness, worsened severely, including 
his low back pain.  He stated the left lower extremity 
numbness was about the same after that surgery, and perhaps a 
bit worse, but that the numbness had never been much of a 
problem.  He denied having had foot drop prior to the 1990 
surgery.  The veteran noted he never returned to work after 
the 1990 surgery (the examiner stated he suspected the 
veteran had not done much work after the 1989 surgery).

The veteran reported that, currently, he had chronic 
symptoms.  He stated he had to use a foot brace and a cane 
and had undergone physical therapy recently.

The examiner examined the veteran and reported his current 
clinical findings.  He noted he had reviewed the claims file.  
As to the veteran's back, he stated that the back had a 
history of four surgeries, with the third and  fourth 
surgeries having to do with spinal stenosis.  He noted that 
the veteran claimed increased weakness immediately after the 
fourth surgery.  He concluded the following, in part:

I was asked to comment on whether the 
surgery in 1990 made him worse.  He had 
definite degenerative problems before the 
surgery.  He had had spinal stenosis 
surgery in 1989.  It seems reasonable 
that he went into the 1990 surgery with 
some continuing spinal stenosis problems, 
as well as some chronic nerve root 
problems.  It has been found that he also 
has peripheral neuritis, and he probably 
had that then.  Surgery of 1990 may have 
made the back pain somewhat worse.  He is 
not too sure about that.  It would be 
reasonable to have some worsening, at 
least temporarily.  Pain in the left 
lower extremity seems to have been helped 
by the surgery of 1990.  He has never 
been bothered much with numbness, so 
numbness was not made better or worse.  
He says that weakness had not been 
noticed before the 1990 surgery.  
Evaluations present in the C-File make 
some mention of left lower extremity 
problems, but don't say anything about 
the right lower extremity, at least that 
I could find.  Based on the history, it 
seems likely that there was some 
additional neurologic impairment at the 
left lower extremity, but the nature of 
his neurologic problem is very 
complicated, and I will leave the 
neurologic status up to the neurologic 
examination which has been requested.  If 
there are any continuing questions after 
Regional Office reviews the neurologic 
report, I would be happy to make some 
comments on it.

In summary, other than the lower 
extremity neurologic problems, it sounds 
as though the surgery of 1990 didn't 
change much.  Back pain was temporarily 
worse, but that would eventually quiet 
down.  Numbness was essentially 
unchanged.

I was asked to comment on whether he has 
gotten worse from factors other than 
surgery.  This is covered in the [] 
comment above, in that he had the spinal 
stenosis problems which had probably 
worsened, and he had degenerative 
problems which have worsened.  He also 
seems to have the peripheral neuritis, 
and this has definitely worsened.  Right 
lower extremity symptoms are probably 
mostly from peripheral neuritis.  Status 
of this is per neurologic consultation.

A February 1999 VA neurological examination report shows the 
examiner reported the veteran's medical history related to 
his low back and left leg pain.  The examiner noted that he 
had reviewed the veteran's claims file and reported the 
veteran's current complaints and his clinical findings upon 
physical examination of the veteran.  Specifically, the 
examiner stated there were a number of 
neurologic/neurosurgical evaluations prior to the veteran's  
surgery of July 10, 1990, which showed that the veteran had 
reported weakness and foot drop in his left leg for about 
four or five months.  He stated that the treatment record 
prior to the July 1990 surgery showed that the examiner had 
noted diminished bulk in both lower extremities, with 3-4/5 
weakness of the left leg and noted stocking distribution and 
diminished pin and vibratory sensation.  The examiner stated 
that there were two subsequent notes, dated July 9, 1990, the 
day before the veteran's surgery, which showed "pain and 
weakness were present since the last laminectomy in August 
1989" and a confirmed presence of left lower extremity 
weakness rated at 3-4/5.

The examiner concluded the following:

This patient presents with back pain and 
leg weakness, which is likely to be 
multifactorial in etiology.  He has a 
history of documented spinal stenosis 
with lumbar radiculopathies, as well as a 
superimposed generalized polyneuropathy.  
On the basis of the history and exam I 
suspect that it is more likely the 
neuropathy that has contributed to his 
progressive weakness, rather than the 
surgery in July 1990.  In fact, review of 
his C-file shows a number of examinations 
prior to his surgery in July 1990 showing 
preexisting prominent weakness in the 
left leg, with one observer noting 
weakness in the right leg, as well.  
Since the patient has documented weakness 
prior to his surgery of July 1990, I feel 
that the surgery is unlikely to have 
contributed in any significant way to his 
symptomatology.  I suspect that his 
worsening is primarily due to his 
neuropathy, which is unlikely to be 
causally related to his surgery or care 
rendered by the VA.

II.  Criteria

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Veterans Appeals) (the Court) invalidated 38 
C.F.R. § 3.358 (c)(3) (1990), one of the enabling regulations 
under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351), on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
The Court's decision was appealed to both the United States 
Court of Appeals for the Federal Circuit and the Supreme 
Court.  Both affirmed the decision.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Thereafter, the Secretary of VA (the Secretary) 
sought an opinion from the Attorney General of the United 
States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 provide that where there 
is no willful misconduct by the veteran, as in this case, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) (2000) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
warranted for the continuance or natural progress of a 
disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed in November 1991, and thus will be considered under 
the law and regulation that do not require fault on behalf of 
VA.  Additionally, in a General Counsel opinion, which was 
issued prior to the December 1997 opinion, the Office of 
General Counsel determined that compensation under 
38 U.S.C.A. § 1151 for injuries suffered "as a result of . . 
. hospitalization" was not limited to injuries resulting 
from the provision of hospital care and treatment, but may 
encompass injuries resulting from the risks created by any 
circumstances or incidents of hospitalization.  VAOPGCPREC 7-
97 (January 29, 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  Any treatment the veteran has indicated he 
had received, the RO obtained that evidence.  While the case 
was in remand status, VA obtained relevant private medical 
records, as they showed the veteran's symptomatology prior to 
the July 1990 surgery.  Additionally, the RO has obtained the 
medical records that were used by Social Security 
Administration in granting disability benefits.  Finally, all 
VA medical records have been associated with the claims file.

VA has had the veteran examined on numerous occasions in 
conjunction with his claim for compensation benefits under 
38 U.S.C.A. § 1151, to include the examinations conducted in 
February 1999.  The Board finds that all facts have been 
developed to the extent possible.

IV.  Analysis

The issue before the Board is whether the veteran incurred an 
additional disability or additional disabilities resulting 
from his July 1990 surgeries at the VA medical facility.

The Board has carefully reviewed the record, to include the 
medical records, the medical opinions, and the veteran's 
testimony, and finds that the preponderance of the evidence 
is against the grant of compensation benefits under 
38 U.S.C.A. § 1151.  Specifically, the veteran has not 
brought forth competent evidence that he incurred an 
additional disability or disabilities as a result of the July 
1990 surgery.

When examined in June 1995, the VA examiner stated the 
veteran had neurologic residuals from multi operations, which 
had worsened since the surgery in the summer of 1990.  
Although such statement would seemingly substantiate the 
veteran's claim, the examiner clarified his determination by 
stating that he felt the worsening of the veteran's symptoms 
was "probably secondary to progressive spinal 
arachnoiditis."  When read as a whole, the examiner's 
determination in the June 1995 examination report is against 
the veteran's claim that he developed an additional 
disability or disabilities as a result of the July 1990 
surgery, as the examiner attributed the worsening symptoms to 
the natural progression of spinal arachnoiditis, which is not 
an additional disability for which compensation can be paid 
under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358.

In the February 1999 VA orthopedic examination report, the 
examiner determined that following the veteran's July 1990 
surgery, it would have been reasonable for his low back pain 
to worsen "at least temporarily."  He concluded that the 
July 1990 surgery "didn't change much."  This is evidence 
that is against the veteran's claim that he developed 
additional orthopedic loss due to the July 1990 surgery.  The 
examiner stated he felt that the spinal stenosis and the 
degenerative problems had worsened the veteran's symptoms.  
As stated above, such findings do not establish an additional 
disability, as the examiner has attributed the veteran's 
worsening of his symptoms to the natural progression of 
spinal stenosis, and degenerative problems, in which case, 
compensation is not payable.  See id.

In the February 1999 VA neurological examination report, the 
examiner concluded that based on the veteran's history and 
examination, he suspected the veteran's progressive weakness 
was more likely a result of the neuropathy rather than the 
July 1990 surgery.  See id.  He noted that prior to the July 
10, 1990, surgery, there was evidence of prominent weakness 
in the left leg.  The examiner stated that due to the 
documented evidence of weakness prior to the July 1990 
surgery, it was unlikely that the veteran's worsening 
symptoms were related to the surgery or care rendered by VA.  
This opinion is against the veteran's claim.

The Board is also aware of the conclusion made in the 
February 1997 VA examination report, in which the examiner 
stated it would be reasonable to assume that the veteran's 
last surgery "increase[d] his range of motion somewhat" and 
that he would assign a percentage of 10 as a result of the 
last surgery.  An increase in the veteran's range of motion 
is indicative of less negative symptomatology, as opposed to 
a decrease in his range of motion.  Such a conclusion does 
not support the veteran's claim.  Regardless, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that he incurred an additional disability or 
disabilities as a result of the July 1990 surgery.

As stated above, the June 1995 and the two February 1999 
examination reports all negate the veteran's allegation that 
he incurred additional disability or disabilities as a result 
of the July 1990 surgery.  The Board specifically finds that 
the February 1999 examination reports are the most probative 
evidence in the record.  There, the examiners had the 
opportunity to review the veteran's claims file and examine 
the veteran.  Both examiners determined that the additional 
orthopedic and neurological symptoms were not the result of 
the July 1990 surgery at the VA facility, and both attributed 
the increased symptoms to the natural progress of the disease 
or injury, which is not a disability for which the veteran 
can be compensated.  See 38 C.F.R. § 3.358.  Opinions based 
upon objective clinical records, as opposed to the veteran's 
history, are inherently more probative, and the Board accords 
these examination reports high probative value. 

Additionally, the Board notes that the examiner who conducted 
the February 1999 neurological examination noted that prior 
to the veteran's surgery, he had complained of left foot 
drop.  The veteran has attempted to refute such finding.  The 
medical record the examiner is referring to is a June 1990 VA 
outpatient treatment report, where the veteran specifically 
reported he had noticed left foot drop.  The Board finds that 
there is no reason to doubt the credibility of such 
statement, as the veteran made it prior to the time he filed 
his claim for benefits.  Additionally, it is a statement made 
against interest.  The Board thus has accorded the veteran's 
statement high probative value.  The veteran has testified 
that he did not have left foot drop prior to the surgery, but 
the Board finds that the objective medical evidence of 
record, which is more contemporaneous than the testimony made 
several years later, refutes the veteran's assertion for the 
reasons stated above.

The veteran had claimed that due to the July 1990 surgery, he 
was unable to work.  However, in the May 1990 VA outpatient 
treatment report, he reported he had been unable to work due 
to back pain.  In his application for Social Security 
Administration disability benefits, the veteran indicated 
that he had worked light duty in April 1989 and by the time 
August 1989 came, his back was so "disabling" that he had 
to undergo back surgery.  Such statements discredit his 
assertions that his inability to work occurred only following 
the July 1990 surgery.  The May 1990 statement is especially 
probative, as he made that statement prior to the time he 
filed his claim for compensation benefits and, like his 
admission to having foot drop prior to the surgery, it is a 
statement against interest.  For these reasons, the Board 
gives his report of not being able to work prior to the time 
of the July 1990 surgery high probative value.

The Board finds that the June 1995 VA examination report, the 
February 1999 VA orthopedic examination report, and the 
February 1999 VA neurological examination report are all 
against the veteran's claim that he developed an additional 
disability or disabilities as a result of the July 1990 
surgery.  Additionally, the veteran's report of not being 
able to work and having left foot drop prior to the July 1990 
surgery is also evidence against his claim.  For the reasons 
stated above, the Board finds the 1999 opinions to be most 
probative and of great probative value.  

The veteran and his spouse are competent to assert that the 
veteran's symptoms have worsened since the July 1990 surgery, 
and the VA examiners have agreed with them; however, the VA 
examiners' assessments have been that the increase in 
symptomatology is due to the natural progress of the disease, 
as opposed to it being an additional disability from the July 
1990 surgery.  As stated above, the medical assessments are 
against the veteran's claim.  Although the veteran and his 
spouse have attributed the worsening of the veteran's 
symptoms to the July 1990 surgery, they are not competent to 
assert the cause of the veteran's increased symptomatology, 
as that requires a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Board notes it is not competent to 
supplement the record with its own unsubstantiated medical 
conclusion as to whether or not the veteran developed 
additional disability due to the July 1990 surgery at the VA 
facility.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of July 1990 back surgery, including 
back, left leg, and foot disability with loss of mobility, is 
denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 1 -


